Case 1:18-cv-07261-RJD-VMS Document 17 Filed 04/24/19 Page 1 of 2 PageID #: 377

                                                                             Juan Luis Garcia
                                                                             T 516-832-7550
                                                                             jgarcia@nixonpeabody.com

                                                                             50 Jericho Quadrangle
                                                                             Suite 300
                                                                             Jericho, NY 11753-2728
                                                                             516-832-7500




  April 24, 2019

  Via ECF

  Magistrate Judge Vera M. Scanlon
  United States District Court, Eastern District of New York
  225 Cadman Plaza East, 1214 South
  Brooklyn, New York 11201

         RE:       Riseboro Community P’ship Inc. v. SunAmerica Housing Fund 682, et al.
                   No. 18-cv-07261 (RJD)
                   JOINT LETTER TO ADJOURN INITIAL CONFERENCE

  Dear Judge Scanlon:

  This firm represents Defendants SunAmerica Housing Fund No. 682 (“SunAmerica”) and SLP
  Housing I, LLC (“SLP”). Defendant 420 Stockholm Street Associates L.P. has not appeared in
  this action. Plaintiff Riseboro Community Partnership, Inc. (“Riseboro”), SunAmerica and SLP
  jointly request that the Initial Conference, pursuant to Fed. R. Civ. P. 16, currently scheduled for
  April 26, 2019 at 10:30 a.m. be adjourned due to my inability to attend the conference as I will
  be attending jury duty in Kings County Supreme Court on this date. Other attorneys from my
  firm who are involved in this matter are either not available or not admitted in this Court.

  There was one previous request for an adjournment in this case on February 19, 2019 in which
  we requested the conference be adjourned until Judge Dearie issued a decision on Riseboro’s
  motion to remand which is scheduled for oral argument on April 25, 2019. As we still do not yet
  have a decision and may not have one on the scheduled date of this conference, and due to my
  inability to attend, SunAmerica, SLP, and Riseboro believe it is appropriate in these
  circumstances to postpone the commencement of discovery and adjourn the Initial Conference
  date.
Case 1:18-cv-07261-RJD-VMS Document 17 Filed 04/24/19 Page 2 of 2 PageID #: 378


  Via ECF
  Magistrate Judge Vera M. Scanlon
  April 24, 2019
  Page 2




  Alternative dates that the parties are available to attend are May 13, May 23, or May 24, 2019.
  Thank you for your understanding.

  Respectfully submitted,

  /s/ Juan Luis Garcia
     Juan Luis Garcia

  CC:      Goldstein Hall PLLC
           Attorneys for Plaintiff
